DETAILED ACTION
         Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
                                                              Examiner's Note.
          Examiner has cited particular paragraphs and/or columns and line numbers and/or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 
The Examiner notes that it has been held that a recitation that a structural element is "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as" or “operable to” perform a function does not limit the claim to a particular structure and thus only requires the ability to so perform the function.  (See In re Hutchison, 69 USPQ 138.  See also, MPEP 2111.04)   As such, under the broadest reasonable interpretation of the claims and the prior art, the recitations of "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as" or “operable to” will be deemed met by an element in the prior art capable of performing the function recited in connection with "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as" or “operable to”.
The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). See also MPEP §2123.

Response to Amendment
            Applicants Amendment did not overcome the previous, 35 USC 103(a) rejections.
Applicant's arguments with respect to the claims have been considered and are not persuasive.
This office action is made final.

                                                       Reference of prior art 

Herrmann et al.  (US 20110006159, FUSELAGE OF AN AIRCRAFT OR SPACECRAFT AND CORRESPONDING AIRCRAFT OR SPACECRAFT).
Dannenberg.  (US 20080185478, Line system for an aircraft).
Sabadie et al.  (US 20120012218, INTERIOR COVERING DEVICE FOR AN AIRCRAFT CABIN INCORPORATING AT LEAST ONE SYSTEM).
Lewis.  (US 4699337, Cargo handling system for aircraft).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-6 and 8-16  is/are rejected under 35 U.S.C. 103 as being unpatentable over Herrmann in view of Dannenberg and further in view of Sabadie.

Re claim 1    Referring to the figures and the Detailed Description, Herrmann discloses: 
A method for producing an aircraft fuselage, the method comprising: providing a fuselage structure, which surrounds an interior space and has an inner side facing the interior space (¶ 0030, 0031 and fig. 1 and items 1 and 22);
 providing a plurality of insulating panel (0039 and items 5), wherein each insulating panel of the plurality of insulating panels has an inner surface and an outer surface (¶ 0039 and fig. 1 and items 5);
However Herrmann fails to teach as disclosed by Dannenberg: fastening a film, which comprises electric strip conductors, to the inner surface of at least one of the plurality of insulating panel (¶ 0013); 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to add the Dannenberg teachings of fastening a film, which comprises electric strip conductors, to the inner surface of at least one of the plurality of insulating panel into the Herrmann for transmitting power and/or information.
attaching the plurality of insulating panel to the inner side of the fuselage structure for insulating the fuselage structure (Herrmann ¶ 0031 and fig. 1 and items 5 and 4).
On the other hand Herrmann, as modified above,  fails to teach as disclosed by Sabadie: providing the plurality of insulating panels with connecting devices (fig. 16, items 107, 224 and 226).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to add the Sabadie teachings of providing the plurality of insulating panels with connecting devices into the Herrmann, as modified above,  for firmly connecting the plurality of insulating panels.
and connecting, using the connecting devices, adjacent insulating panels of the plurality of insulating panels to one another (Sabadie fig. 16, items 107, 224 and 226 and Herrmann fig. 1 and items 5).

Re claim 2    Referring to the figures and the Detailed Description, Herrmann, as modified above, discloses: The method according to claim 1,  after the plurality of insulating panel are attached to the inner side of the fuselage structure, attaching a cabin wall segment to the inner side of the fuselage structure such that the plurality of insulating panel extends between the fuselage structure and the cabin wall segment (Herrmann fig. 1 items 4, 5 and 10). 

Re claim 3    Referring to the figures and the Detailed Description, Herrmann, as modified above, discloses: The method according to claim 1, wherein the film is provided by a film blank comprising electrically insulating material printed with electric strip conductors (Dannenberg ¶ 0013, 0051 and fig. 2 items 12-14). 

Re claim 4    Referring to the figures and the Detailed Description, Herrmann, as modified above, discloses: The method according to claim 3, wherein the printing takes place with an inkjet printing device, wherein particles of an electrically conductive material and particles of an electrically insulating material are applied to the film blank in a predetermined pattern and subsequently fixed (Dannenberg ¶ 0013, Alternately; Patentability of a product-by-process claim is based on the product itself and does not depend on its method of production. That is, if the product in the product-by-process claim is the same as or obvious from a prior art product, the claim is unpatentable even though the prior art product was made by a different process. Therefore, no weight is given to the process recited in claim 4). 

Re claim 5    Referring to the figures and the Detailed Description, Herrmann, as modified above, discloses: The method according to claim 3, wherein, after the printing, a covering film is applied to a printed side of the film (Dannenberg ¶ 0030). 

Re claim 6    Referring to the figures and the Detailed Description, Herrmann, as modified above, discloses: The method according to claim 1, comprising: joining, after the film is fastened to one or more of the plurality of insulating panels, the plurality of insulating panels together to form an insulating panel assembly, such that the inner surfaces of the insulating panels form a common surface; and connecting the electric strip conductors of adjacent films together after the plurality of insulating panels are joined together.   (Dannenberg ¶  0054-0057 and fig’s. 3, 4). 

Re claim 8    Referring to the figures and the Detailed Description, Herrmann, as modified above, discloses:  The method according to claim 6, wherein: the plurality of insulating panels comprises at least a first insulating panel and a second insulating panel that are adjacent to each other (Herrmann ¶ 0039, the insulation element 5 can be comprised of several single elements that are adjacent to each other to be watertight); and at least some of the connecting devices comprise a projection on the first insulating panel and a corresponding recess on the second insulating panel (Sabadie fig. 16, items 107, 224 and 226 to install a projection on the first insulating panel and a corresponding recess on the second insulating panel); the method comprising engaging each projection first insulating panel in the corresponding recess  of the second insulating panel to secure the first insulating panel to the second insulating panel (Sabadie fig. 16, items 107, 224 and 226 to be connected to Herrmann fig. 1 and items 5, It would have been obvious to one having ordinary skill in the art at the time the invention was made to include projections on a first insulating panel of the plurality of insulating panels in one of the recesses of a second insulating panel to increase the connection forces, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.).
	
Re claim 9    Referring to the figures and the Detailed Description, Herrmann, as modified above, discloses: The method according to claim 1, comprising,  before the film is fastened, joining the plurality of insulating panels together to form an insulating panel assembly such that the inner surfaces of individual insulating panels of the plurality of insulating panels form a common surface, wherein the film is a common film that  is subsequently fastened to the common surface (Herrmann fig. 1 and items 5, Sabadie fig. 16, items 107, 224 and 226and Dannenberg ¶ 0054, sequence or order of the connection of two assemblies using a coupling element is disclosed in the same manner). 

Re claims 10 and 14    Referring to the figures and the Detailed Description, Herrmann, as modified above, discloses: The method according to claim 1, wherein ventilation lines, or recesses for ventilation lines, are formed in interior of one or more of the plurality of insulating panels (Dannenberg 4-6). 

Re claim 11    Referring to the figures and the Detailed Description, Herrmann, as modified above, discloses: The method according to claim 1, wherein each of the plurality of insulating panels extends between a longitudinal direction, a circumferential direction., and a thickness direction, wherein a dimension[[s]] of the plurality of insulating panels in the longitudinal direction corresponds to a distance between two adjacent frames of the fuselage structure (Herrmann fig. 2 and ¶ 0037, 0038). 

Re claim 12    Referring to the figures and the Detailed Description, Herrmann, as modified above, discloses:  An insulating panel assembly for insulating an aircraft fuselage, the insulating panel assembly comprising: a plurality of insulating panels, each of which comprises: an inner surface and an outer surface, which are opposite each other in a thickness direction of the insulating panel; [[and]] a film comprising electric strip conductors, wherein the film is fastened to the inner surface of the insulating panel; and connecting devices; -4-Serial No. 16/179,211 wherein each of the plurality of insulating panels extends in a longitudinal direction, a circumferential direction, and the thickness direction; [[and]] wherein adjacent insulating panels of the plurality of insulating panels are connected together via the connecting devices associated with the adjacent insulating panels, to form the insulating panel assembly; and wherein the insulating panel assembly is configured for fastening to a fuselage structure of the aircraft fuselage by attaching the outer surface of each of the plurality of insulating panels to an inner surface of the fuselage structure of the aircraft fuselage.
(Claim 12 is similar in scope to Claims 1 and 11; therefore, Claim 12 is rejected under the same rationale as Claims 1 and 11).

	Re claim 13    Referring to the figures and the Detailed Description, Herrmann, as modified above, discloses: The insulating panel according to claim 12, wherein the  (Sabadie fig. 16, items 107, 224 and 226 and Herrmann fig. 1 and items 5, It would have been obvious to one having ordinary skill in the art at the time the invention was made to include projections on a first insulating panel of the plurality of insulating panels in one of the recesses of a second insulating panel to increase the connection forces, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.). 

Re claim 15    Referring to the figures and the Detailed Description, Herrmann, as modified above, discloses: An aircraft comprising an aircraft fuselage, the aircraft fuselage comprising: a fuselage structure which surrounds an interior space and has an inner side facing the interior space; and a plurality of insulating panels for insulating the fuselage structure, each of the plurality of insulating panels comprising: an inner surface and an outer surface, which are opposite each other in a thickness direction of the insulating panel; and -5-Serial No. 16/179,211 a film comprising electric strip conductors, wherein the film is fastened to the inner surface of the insulating panel; and connecting devices;  wherein adjacent insulating panels of the plurality of insulating panels are connected together via the connecting devices associated with the adjacent insulating panels, to form the insulating panel assembly; and wherein each of the plurality of insulating panels is fastened to the fuselage structure, such that the outer surface of each of the plurality of insulating panels is attached to the inner side of the fuselage structure 
(Claim 15 is similar in scope to Claim 1; therefore, Claim 15 is rejected under the same rationale as Claim 1).

Re claim 16    Referring to the figures and the Detailed Description, Herrmann, as modified above, discloses: An aircraft comprising an aircraft fuselage having an insulating panel assembly for insulating the aircraft fuselage, the 
(Claim 16 is similar in scope to Claims 1, 11 and 12; therefore, Claim 16 is rejected under the same rationale as Claims 1, 11 and 12).

Claim(s) 7  is/are rejected under 35 U.S.C. 103 as being unpatentable over Herrmann in view of Dannenberg and further in view of Sabadie and further in view of Lewis.

Re claim 7    Referring to the figures and the Detailed Description, Herrmann, as modified above, fails to teach as disclosed by Lewis:    The method according to claim 6, wherein, the method comprising: supporting the plurality of insulating panels on a supporting trolley while the plurality of insulating panels are joined together to form the insulating panel assembly.  using the supporting trolley to push the insulating panel assembly into the fuselage structure for attachment to the inner side of the fuselage (37, trolley to supports the insulating panel assembly).
However Herrmann, as modified above,  discloses the claimed invention except the plurality of insulating panels are joined together to form the insulating panel assembly outside of the fuselage structure.  It would have been an obvious matter of design choice to have the plurality of insulating panels are joined together to form the insulating panel assembly outside of the fuselage structure to have a more spacious place with the required equipment to better complete the joining process in an easy way, since applicant has not disclosed that joining together the insulating panel assembly outside the fuselage structure solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with the insulating panel assembly inside the fuselage structure.

Response to Arguments
          Applicant's arguments filed on 08/04/2021 have been fully considered but they are not persuasive, in addition the claims are rejected under 35 U.S.C. 112(b).            
          In response to the applicant’s arguments, the examiner respectfully disagrees; Sabadie discloses a connecting device comprises a projection and a recess to connect the plurality of insulation panels items 5 of Herrmann to eliminate the glue and provide a different fastener for easy replacement of the panel or for the purpose of easier maintenance,  therefore gluing the plurality of the insulation has been replaced by the fastener of projection and recess disclosed by Sabadie for the reason above regardless of the intended use in the reference, and that will  that would facilitate performing the limitation of claim 7 of the plurality of insulating panels are joined together to form the insulating panel assembly outside of the fuselage.   
Please note, It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987), and 
A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior apparatus teaches all the structural limitation of the claims.  In re Schreiber, 128 F.3d 1473, 1477-78,44USPQ2d, 1429, 1431-.2 (Fed. Cir. 1997); Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469 ,15 USPQ2d 1525, 1528 (Fed. Cir. 1990); Ex parte Masham, 2USPQ 2d 1647 (Bd. Pat. App. & Inter. 1987).
 Also, [a]ny judgment on obviousness is in a sense necessarily a reconstruction based on hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made and does not include knowledge gleaned only from applicant’s disclosure, such a reconstruction is proper.” In reMcLaughlin, 443 F.2d 1392, 1395, 170 USPQ 209, 212 (CCPA 1971). Applicants may also argue that the combination of two or more references is “hindsight” because “express” motivation to combine the references is lacking. However, there is no requirement that an “express, written motivation to combine must appear in prior art references before a finding of obviousness.” See Ruiz v. A.B. Chance Co., 357 F.3d 1270, 1276, 69 USPQ2d 1686, 1690 (Fed. Cir. 2004). See MPEP § 2141 and § 2143 for guidance regarding establishment of a prima facie case of obviousness.    
All the structural limitations of the claims have been met.
                                    
                                                                   Conclusion
       Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Point of Contact
       Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHAT BADAWI whose telephone number is (571)270-5983.  The examiner can normally be reached on Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA MICHENER can be reached on 571-272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MEDHAT BADAWI/            Primary Examiner, Art Unit 3642